[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
Following the granting of its Motion to Dismiss the defendant has moved for an award of counsel fees as authorized by Connecticut General Statutes § 4-184a. CT Page 3012
After hearing and review of the briefs filed by counsel, the Court concludes, in its discretion, that attorney's fees should not be awarded in this case. Although the Motion to Dismiss was granted, the cause of action is not necessarily meritless and the plaintiff may employ other options to seek redress. This may well be only a preliminary skirmish in the overall battle. But, in any event, the Court does not believe the circumstances of this case warrant the award of attorney's fees and the defendants request is denied.
Klaczak, J.